            Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 1 of 16
                              UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF PENNSYLVANIA


 ROBERT JAHODA,
                                                          Case No. 2:19-cv-00500-AJS
               Plaintiff,

       V.

 ADIRONDACK TRANSIT LINES, INC.,
 D/B/ A ADIRONDACK TRAIL WAYS, PINE
 HILL KINGSTON BUS CORP., D/B/A PINE
 HILL TRAIL WAYS, PASSENGER BUS
 CORP., D/B/A NEW YORK TRAILWAYS,

                Defendants.


                                      CONSENT DECREE

        l.      This Consent Decree is entered into as of the Effective Date, as defined below in

Paragraph 11, by and between the following parties: Plaintiff, Robert Jahoda ("Plaintiff') and

Defendants Adirondack Transit Lines Inc., d/b/a Adirondack Trailways, Pine Hill Kingston Bus

Corp., d/b/a Pine Hill Trailways, and Passenger Bus Corp., d/b/a New York Trailways,

(collectively "Defendants" or "Trailways"). (Plaintiff and Defendants shall hereinafter be

collectively referred to as, the "Parties") for the purposes and on the terms specified herein.

                                            RECITALS

       2.       Title III of the Americans with Disabilities Act of 1990 (''ADA"), 42 U.S.C. §§

12181-12189 ("ADA") and its implementing regulation, 28 C.F.R. pt. 36, prohibit discrimination

on the basis of disability in the full and equal enjoyment of the goods, services, facilities,

privileges, advantages, and accommodations of any place of public accommodation by any private

entity that owns, leases (or leases to), or operates any place of public accommodation. 42 U.S.C.

§ 12182(a); 28 C.F.R. § 36.20l(a).
         Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 2 of 16
             Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 2 of 16



        3.       On May 1, 2019, Plaintiff filed this lawsuit against Defendants. Plaintiff alleges

that Defendants' website, TrailwaysNY.com (the "Website"), contains barriers that prevent full

and equal use by shoppers with visual impairments, in violation of Title III of the ADA, 42 U.S.C.

§§12181-12189.

        4.       Defendants expressly denies that the Website violates Title III of the ADA or any

other comparable regulation or statute. By entry into this Consent Decree, does not admit any

wrongdoing.

        5.       This Consent Decree resolves, settles, and compromises all issues between the

Parties based on the allegations set forth in Plaintiffs Complaint [ECF No. 1].

        6.       This Consent Decree is entered into by the Plaintiff, individually.

                                          JURISDICTION

        7.       Plaintiff asserts that Defendants are commonly owned private entities that own

and/or operate the Website which is available through the internet to personal computers, laptops,

mobile devices, tablets, and other similar technology. Plaintiff contends that Defendants' Website

is a sales and service establishment whose operations affect commerce and a public

accommodation subject to Title III of the ADA. 42 U.S.C §12181(7); 12182(a); 28 C.F.R. §§

36. 104, 36.20 I (a). Defendants deny that its Website is a public accommodation or a place of

public accommodation or is otherwise subject to Title III of the ADA.

        8.       Plaintiff is suing on his own behalf, as an aggrieved person pursuant to 42 U.SC. §

12188(b )(2)(b ).

        9.       This Court has jurisdiction over this action under 28 U.S. C. § § 13 3 1 and 1345, and

42 U.S.C. § 12188. The Parties agree that venue is appropriate.




                                                   2
         Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 3 of 16
         Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 3 of 16



                                    AGREED RESOLUTION

        10.    Plaintiff and Defendants agree that it is in the Parties' best interest to resolve this

lawsuit on mutually agreeable tenns without further litigation. Accordingly, the Parties agree to

the entry of this Consent Decree without trial or further adjudication of any issues of fact or law

raised in Plaintiffs Complaint.

       In resolution of this action, the Parties hereby AGREE to the following:

                                           DEFINITIONS

        11.    Effective Date means the date on which this Consent Decree is entered on the

Court's Docket Sheet following approval by the Court.

        12.    Visual Impairment means any physical, mental, or sensory impairment that

substantially limits a person in the major life activity of seeing.

        13.    Reasonable Efforts means, with respect to a given goal or obligation, the efforts

that a reasonable person or entity in Defendants' position would use to achieve that goal or

obligation. Any disagreement by the Parties as to whether has used Reasonable Efforts as provided

for under this Consent Decree shall be subject to the dispute resolution procedures set forth in

paragraphs 24 through 34 of this Consent Decree. Reasonable Efforts shall also mean

commercially reasonable efforts ("Reasonable Efforts"), and shall be further interpreted so as to

not require to undertake efforts whose cost, difficulty or impact on Defendants' website-related

operations, or otherwise, could constitute an undue burden, as defined in Title III of the ADA but

as applied solely to Defendants' website-related operations as though they are collectively a stand-

alone business entity, or which could result in a fundamental alteration in the manner in which

operates its respective website-related properties or the primary functions related thereto, or which

could result in a loss of revenue or traffic on its respective website-related operations.




                                                   3
         Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 4 of 16
          Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 4 of 16



                                               TERM

        14.    The term of this Consent Decree shall commence as of the Effective Date and

remain in effect for the earlier of: (1) twenty-four (24) months from the Effective Date; or (b) the

date, if any, that final regulations are adopted for websites under Title III of the ADA.

                    GENERAL NONDISCRIMINATION REQUIREMENTS

        15.    Pursuant to the terms of this Consent Decree, Defendants:

               a.      shall not deny persons with a Visual Impairment, including the Plaintiff, the

opportunity to participate in and benefit from the goods, services, facilities, privileges, advantages,

and accommodations through its Website as set forth herein. 42 U.S.C. §12182(b)(l)(A)(i); 28

C.F.R. § 36.202(a);

               b.      shall use Reasonable Efforts to provide persons with a Visual Impairment,

including the Plaintiff, an equal opportunity to participate in or benefit from the goods, services,

facilities, privileges, advantages, and accommodations provided through its Website as set forth

herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. § 36.202(b); and

               c.      shall use Reasonable Efforts to ensure that persons with a Visual

Impairment, including the Plaintiff, arc not excluded, denied services, segregated, or otherwise

treated differently because of the absence of auxiliary aids and services, through its Website as set

forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                       COMPLIANCE WITH TITLE III OF THE ADA

       16.     Web Accessibility Conformance Timeline: Defendants shall ensure full and

equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations

provided by and through the Website according to the following timeline and requirements

provided that the following dates will be extended in the instance that the Department of Justice




                                                  4
            Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 5 of 16
                Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 5 of 16



releases regulations for websites under Title Ill of the ADA while this Consent Decree is in effect

and which contain compliance dates and/or deadlines further in the future than the dates set forth

herein:

                   a.     By May 31, 2021, Defendants shall ensure that the Website substantially

conforms to the Web Content Accessibility Guidelines 2.0 Level A and AA Success Criteria

("WCAG 2.0 AA") in such a manner so that the Website will be accessible to persons with Vision

Impairments or blindness as set forth in Paragraph 26 below.

                   b.     Defendants shall not be responsible for ensuring that third party content or

plug-ins that are not owned by Defendants, but are otherwise located on the Website or linked to

from the Website, are accessible or otherwise conform to WCAG 2.0 AA or any then-existing

ADA compliance standard.

                   c.     Within 120 days of the execution of this Agreement, Defendants shall (by

email or by physical mail via the United States Postal Service) provide written notice to known

third parties that own or manage third party content or plug-ins ("Third Party Website Content")

located on the Website or linked from the Website that requests that Third Party Website Content

notifying them to substantially conform to WCAG 2.0 AA in such a manner so that the Third Party

Website Content will be accessible to persons with Vision lmpainnents or blindness as set forth in

Paragraph 27 below. Notwithstanding anything set forth herein to the contrary, Defendants shall

not be responsible or liable for obtaining, ensuring, managing, auditing of or other notifications in

connection with Third Party Website Content ADA compliance.

          17.      Web Accessibility Coordinator: By July 31, 2019, Defendants shal I designate an

employee or third party as the Web Accessibility Coordinator who shall consult with the Web

Accessibility Consultant as that term is defined in Paragraph 21. Defendants may substitute




                                                   5
          Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 6 of 16
          Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 6 of 16



another Defendants' employee or third party as the Web Accessibility Coordinator at its sole

discretion.

        I 8.    Web Accessibility Policy: By January 31, 2020, Defendants shall adopt and

implement a Web Accessibility Policy that indicates that is making efforts to increase the

accessibility of its Website. By July 3 I, 2020 Defendants shall:

                a.      Provide a copy of the Web Accessibility Policy to all web content personnel

and Client Service Operations call center agents ("CSO Personnel") for the Website;

                b.      Directly link from the Website's homepages, a statement that indicates that

Defendants are making efforts to maintain and increase the accessibility of Defendants' Website

to ensure that persons with disabilities have full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations of the through the Website; and

                c.      Accompany the public policy statement with an accessible means of

submitting accessibility questions and problems, including an accessible form to submit feedback

or an email address to contact representatives knowledgeable about the Web Accessibility Policy.

        19.     Customer Assistance for Users with Disabilities: By January 31, 2020,

Defendants shall train no fewer than two of their CSO Personnel to automatically escalate calls

from users with disabilities who encounter difficulties using the Website. Defendants shall have

trained no fewer than two (2) of its CSO personnel to timely assist such users with disabilities

within CSO published hours of operation. Defendants shall establish procedures for promptly

directing requests for assistance to such personnel including notifying the public that customer

assistance is available to users with disabilities and describing the process to obtain that assistance.




                                                   6
         Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 7 of 16
          Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 7 of 16



       20.     Modification of Bug Fix Priority Policy: By December 31, 2021, Defendants

shall modify existing bug fix policies, practices, and procedures to include the elimination of bugs

that create substantial nonconformance with WCAG 2.0 AA with regard to the Website.

       21.     Web Accessibility Consultant and Evaluation: To the extent they have not done

so already, by July 31, 2019, Defendants shall retain an independent consultant ("Web

Accessibility Consultant") of their own choosing, who has expertise concerning accessible web

development and is knowledgeable of the terms of this Consent Decree and WCAG 2.0 AA.

               a.      By December 31, 2021, and annually thereafter through the term of the

Consent Decree, the Web Accessibility Consultant shall provide a written evaluation in the form

of a Voluntary Product Accessibility Template ("VPA T"). The VPA T shall describe whether the

Website is in conformance with the requirements of WCAG 2.0 AA and this Consent Decree. The

VP AT shall not include an evaluation of Third Party Content located on the Website or linked to

from the Website. Testing of the Website's usability at the direction of the Web Accessibility

Consultant shall be performed by humans who are blind or have low vision, or who have training

and experience in the manner in which persons who are blind use a screen reader to navigate,

browse, and conduct business on websites, in addition to the testing, if applicable, that is performed

using semi-automated tools.

               b.      If the Plaintiff wishes to review the most recent VPA T, Plaintiffs counsel

may contact Defendants' counsel, who, at Defendants' option, will send the most recent VPA Tor

provide access for 30 days to a secure website where the most recent VP AT may be accessed.

Plaintiff agrees to keep the contents of the VPA T confidential unless its contents are required to

be disclosed solely as part of an action to enforce the terms of this Consent Decree.




                                                  7
             Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 8 of 16
             Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 8 of 16



        c.       Defendants shall incorporate all of the recommendations contained in the VP AT

within (120) days of receiving the VP AT except in the instance that cannot incorporate the

recommendations contained in the VP AT through the use of Reasonable Efforts. 1

                                 SPECIFIC RELIEF TO PLAINTIFF

        22.      Specific Relief: The Plaintiff and the Defendants have agreed to settle all matters

relating to costs, damages, attorneys' fees, experts' fees, other financial matters, as well as

Plaintiffs counsel's obligation to defend at Plaintiffs counsel's expense in any action or demand,

whether filed or not, relating to any alleged inaccessibility of the Website through a separate letter

agreement (the "Letter Agreement") hereby incorporated by reference into this Consent Decree.

The Letter Agreement shall be provided to the Court in camera for inspection and review if the

Court so requires in order to extend its enforcement jurisdiction over the terms of the Letter

Agreement.

                          PROCEDURES IN THE EVENT OF DISPUTES

        23.      The procedures set forth in Paragraphs 24 through 28 must be exhausted in the

event that (i) Plaintiff alleges that Defendants have failed to meet their obligations pursuant to this

Consent Decree or (ii) alleges that there is a criteria of WCAG 2.0 AA with which they cannot

substantially comply as set forth herein. There will be no breach of this Consent Decree by in

connection with such allegations until the following procedures have been exhausted.

        24.      Plaintiff will notify Defendants in writing after the dates for compliance set forth

herein if they believe that the Website is in any way not compliant with this Consent Decree.

Defendants will notify Plaintiff in writing within a reasonable period if they believe there is a

criteria of this Consent Decree with which they cannot substantially comply hereunder. All


1
 shall not be required to incorporate recommendations contained in the VP AT to the extent they provide
performance in excess of that set forth in Paragraph 26 of this Consent Decree.


                                                        8
              Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 9 of 16
              Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 9 of 16



notifications must include reasonable detail and shall be made in the manner set forth in Paragraph

35.

         25.      Within thirty (30) days of either Party receiving notice as described in Paragraph

24, the other Party will respond in writing to the notice. Within fifteen (I 5) days of receipt of the

response, the Parties will meet by telephone, or in person, in an attempt to informally resolve the

issue.

         26.      If the issue remains unresolved within thirty (30) days of the meeting referenced in

Paragraph 25, the Parties will each have an additional thirty (30) days to select an expert and the

two experts will mutually select an independent accessibility consultant with substantial

experience in accessible website design who will evaluate the particular item(s) raised based on

whether a person, who has a Visual Impairment using screen reader software and has average

screen reader competency ("person with a Visual Impairment who has average screen reader

competency"), 2 can adequately perform the following tasks under the circumstances described in

Paragraph 27:

         a.       Browse for services by navigating through the different categories on the Website;

         h.       Purchase one or more services;

         c.       Find, review and select shipping options, if applicable;

         d.       Check out and pay;

         e.       Apply discount code, if applicable;



2
  The phrase "person with a Visual Impairment who has average screen reader competency" is intended to refer to the
general body of persons with Vision Impairments who use screen readers for effective communication with the
Internet and various wt:bsites. Tht: tt:rm is not intended to narrowly identify someone with a particular level of
competency but instead is intended to be inclusive, while ruling out "outliers" in tenns of screen reading software use
proficiency. Therefore, the phrase "person with a Visual Impairment who has average screen reader competency" is
intended to exclude a person who has just recently started using a screen reader and has very little experience and
compett:nce using it and at tht: other extreme to also exclude a blind, tech savvy person with substantial experience
using a screen reader while including most users in between.


                                                          9
              Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 10 of 16
              Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 10 of 16



         f.       Review the sale summary page;

         g.       Contact and communicate with customer service; and

         h.       Review the privacy policy.

         27.      There will be no breach of this Consent Decree unless (a) the independent

accessibility consultant determines that the particular item(s) listed in Paragraph 26 cannot be

accomplished by a person with a Visual Impairment who has average screen reader competency

using a prominent commercially available screen reader such as Jaws, Voiceover, or NVDA in

combination with one of the following browsers (in versions of which that are currently supported

by their publishers): Internet Explorer, Firefox, Safari and Chrome; and (b) fails to remedy the

issue using Reasonable Efforts within a reasonable period of time of not less than sixty (60) days

of receiving the accessibility consultant's opinion. If the accessibility consultant believes that a

reasonable time using Reasonable Efforts to remedy the items found not to be usable is longer than

sixty (60) days, then the Parties may agree on a longer time period without leave of Court so long

as the extension is documented in writing and executed by the Parties to this Agreement or their

respective counsel. If the accessibility consultant finds that a particular item found not to be usable

cannot be remedied using Reasonable Efforts, Defendants shall not be obligated to remedy that

item.

         28.      Should the Parties thereafter have a dispute regarding an issue raised in a notice

given under Paragraph 24 after the procedures in Paragraphs 24 through 27 have been exhausted,

the dispute shall be handled pursuant to the procedures set forth in Paragraphs 29 through 33

below.

         29.      If a party believes that the other party hereto has not complied in all material

respects with any provision of the Consent Decree, that party shall provide the other party with




                                                  10
         Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 11 of 16
         Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 11 of 16



notice of non-compliance containing the following information: (i) the alleged act of non-

compliance; (ii) a reference to the specific provision(s) of the Consent Decree that is not being

complied with in all material respects; (iii) a statement of the remedial action sought by the

initiating party; and (iv) a reasonably detailed statement of the specific facts, circumstances and

legal argument supporting the position of the initiating party.

        30.     Within forty-five (45) days ofreceipt of a notice pursuant to Paragraph 29, the non-

initiating party shall respond to the initiating party in writing.

        31.     Within fourteen (14) days after the response described in Paragraph 30, the Parties

shall informally meet and confer and attempt to resolve the issues raised in the Notice.

        32.     If the matters raised in a notice provided pursuant to the above are not resolved

within forty-five (45) days of the initial meeting and conference required by Paragraph 31, either

party may submit the unresolved matters to nonbinding mediation before a mutually agreed upon

mediator.

        33.     If the dispute is not resolved in mediation, either party may move this Court for

enforcement of compliance with this Agreement.

        34.     Any of the time periods set forth in Paragraphs 25 through 33 may be extended by

mutual agreement of the Parties.

        35.     Any notice or communication required or permitted to be. given to the Parties

hereunder shall be given in writing by e-mail and by overnight express mail or United States first

class mail, addressed as follows:

       To Plaintiff:

       Carlson Lynch, LLP
       Attn: R. Bruce Carlson, Esq.
       1133 Penn A venue, 5th Floor
       Pittsburgh, PA 15222



                                                   11
        Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 12 of 16
         Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 12 of 16



       Email: bcarlson@carlsonlynch.com

       To Defendants:

       Mandelbaum Salsburg, P.C.
       Steven W. Teppler, Esq.
       3 Becker Farm Road, Suite 105
       Roseland, NJ 07068
       Email: steppler@lawfirm.ms
       Tel: 973-736-4600
       Fax: 973-325-7467

       AND/OR

       Adirondack Transit Lines, Inc., d/b/a Adirondack Trailways
       Pine Hill Kingston Bus Corp., d/b/a Pine Hill Trailways
       Passenger Bus Corp., d/b/a New York Trailways
       Attn: Bruce I. Kopf, Esq.
       499 Hurley A venue
       Hurley, NY 12443
       Email: bik@TrailwaysNY.com
       Tel: 800-255-6815
       Fax: 425-962-6767

                                        MODIFICATION

       36.     No modification of this Consent Decree shall be effective unless in writing and

signed by authorized representatives of all Parties.

                        ENFORCEMENT AND OTHER PROVISIONS

       37.     The interpretation and enforcement of this Consent Decree shall be governed by

the laws of the Commonwealth of Pennsylvania.

       38.     This Consent Decree contains the entire agreement of the Plaintiff and the

Defendants concerning the subject matter described in Paragraph 3, and no other statement,

promise, or agreement, either written or oral, made by any party or agent of any party, that is not

contained in this Consent Decree, and concerns the subject matter described in Paragraph 3, shall

be enforceable.




                                                 12
         Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 13 of 16
         Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 13 of 16



        39.    If any provision of this Consent Decree is determined to be invalid, unenforceable,

or otherwise contrary to applicable law, such provision shall be deemed restated to reflect as nearly

as possible and to the fullest extent permitted by applicable law its original intent and shall not, in

any event, affect any other provisions, all of which shall remain valid and enforceable to the fullest

extent permitted by applicable law.

         PERSONS BOUND AND INTENDED THIRD-PARTY BENEFICIARIES

       40.     This Consent Decree shall be binding on and insure to the benefit of: Defendants

and their respective subsidiaries, successors, assigns, affiliates, agents, employees, officers. In the

event that any Defendant seeks to transfer or assign all or part of its interest in its Website covered

by this Consent Decree, and the successor or assign intends on carrying on the same or similar use

of the Website, then the successor or assign, and not the Defendant or Defendants, shall be solely

responsible for the obligations remaining under this Consent Decree for the duration of the

remaining term of the Consent Decree.

       41.     The Parties to this Consent Decree expressly intend and agree that this Consent

Decree shall inure to the benefit of all persons with a Visual Impairment who utilize a screen reader

to access the Website, which visually-impaired persons shall constitute third-party beneficiaries to

this Consent Decree. Such third-party beneficiaries shall be entitled to enforce the provisions of

this Consent Decree against and enforce the dispute resolution provisions herein.

       42.     The Plaintiff and the Defendants agree that, as of the date of entry of this Consent

Decree, litigation is not "reasonably foreseeable" concerning the matters described in Paragraph

3. To the extent that any of the parties previously implemented a litigation hold to preserve

documents, electronically stored information, or things related to the matters described in




                                                  13
        Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 14 of 16
        Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 14 of 16



Paragraph 3, the party is no longer required to maintain such a litigation hold. Nothing in this

paragraph relieves any party of any other obligations imposed by this Consent Decree.

       43.     The signatories represent that they have the authority to bind the respective parties,

Robert Jahoda, and Passenger Bus Corp., Adirondack Transit Lines, Inc., and Pine Hill Kingston

Bus Corp. to this Consent Decree.

                            CONSENT DECREE HAS BEEN READ

       44.     Consent Decree has been carefully read by each of the Parties, and its contents are

known and understood by each of the Parties. This Consent Decree is signed freely by each party

executing it. The Parties each had an opportunity to consult with their counsel prior to executing

the Consent Decree.

                                            RELEASE

       45.     In exchange for the good and valuable consideration set forth herein, the sufficiency

of which is hereby acknowledged by the Parties, Plaintiff, his agents, employees, family members,

partners, successors, assigns, and heirs, along with anyone claiming by or through them, jointly

and severally (collectively, the "Releasing Parties") hereby release, acquit, satisfy, and discharge

Defendants, along with any and all of its predecessors, agents, representatives, employees,

partners, substitutes, replacements, successors, assigns, officers, directors, shareholders, members,

subsidiaries, parents, affiliated entities, vendors, and any entity or person related to them, jointly

and severally (hereinafter, the "Released Parties") from any and all claims, demands, liabilities,

debts, judgments, damages, expenses, actions, causes of action, in law or equity, or suits of any

kind, whether known or unknown that the Releasing Parties have, may have, may have had, or

may hereafter raise against the Released Parties with respect to the Website and this subject

litigation arising under Title III of the ADA or any other disability-related law, ordinance, or local




                                                 14
                  Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 15 of 16
                  Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 15 of 16




       rule, with respect to the time period running from the beginning of the world through the date of

       this Agreement, including, but not limited to, all claims by the Releasing Parties for attorney's fees

       and costs, expert fees, litigation expenses, damages, or any other amount, fee, and/or cost, if any,

       with the exception of attorneys' fees, costs, and damages required to be paid by pursuant to the

       Letter Agreement.

       Agreed and Consented to:


                    (             ! . ~
       J;; __(LL.~- ~. ~L_,_J,tL~~- =~ ----,---
       Robert Jahoda, Individually


       Adirondack Trail Lines, Inc.

       B y ~ ~?·· /
                  ~ ~ e r a r d i Jr.

l,.,   Its     President and CEO


       Pine Hill Kingston Bus Corp.

       By __ ~<t~L
                 ;t,ugen£1. Berardi Jr.         ,(/

       Its     President and CEO


       Passenger Bus Corp.

       By                     1/L~~L
             '~-':4_,IA--(_ . •
                                  t>
                                     ------ ---
                1+:ugeq¢'1. Berardi Jr.

       Its     President and CEO



                                          !Remainder of Page Left Intentionally Blank!



l,.,
                                                               15
        Case 2:19-cv-00500-AJS Document 5 Filed 05/07/19 Page 16 of 16
        Case 2:19-cv-00500-AJS Document 4-1 Filed 05/07/19 Page 16 of 16



    COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

       THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts and
having reviewed this proposed Consent Decree,

        FINDS AS FOLLOWS:

       I)    This Court has personal jurisdiction over Plaintiff and for the purposes of this
lawsuitpursuantto28 U.S.C. §§ 1331;

        2)     The provisions of this Consent Decree shall be binding upon the Parties;

        3)     Entry of this Consent Decree is in the public interest;

        4)     This Consent Decree is for settlement purposes only and does not constitute an
admission by of any of the allegations contained in the Complaint or any other pleading in this
lawsuit, nor does it constitute any finding of liability against Defendants;

      5)     Plaintiff is acting as a private attorney general in bringing this lawsuit and enforcing
the ADA; and

        6)     This Consent Decree shall be deemed as adjudicating, once and for all, the merits
of each and every claim, matter, and issue that was alleged, or could have been alleged by Plaintiff
based on, or arising out of, or in connection with, the allegations in the Complaint.

       NOW THEREFORE, the Court approves the Consent Decree and in doing so specifically
adopts it and makes it an Order of the Court.

DONE AND ORDERED in Chambers at Pittsburgh, Pennsylvania, this-r-' day of                }¼,
2019.


                                                             Arthur J. Schwab
                                                        UNITED STA TES DISTRICT JUDGE

cc: Counsel of record via CM/ECF




                                                 16
